internal_revenue_service number release date index numbers ------------------ ------------------------------------------------------------ ------------ ------------ ----------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number -------------------- refer reply to cc psi b05 plr-127635-15 date date legend taxpayer ------------------------------------------------------------------- ------------------- state a ------------- dear this in response to a request for rulings dated date submitted by your authorized representative the ruling requests guidance under subchapter_t of the internal_revenue_code with respect to the process that taxpayer uses to obtain written consent from its patrons taxpayer is a farmers’ cooperative association organized under state a cooperative law taxpayer files a consolidated federal_income_tax return on form 1120-c u s income_tax return for cooperative associations on the basis of a fiscal_year taxpayer’s overall_method_of_accounting for federal_income_tax purposes is the accrual basis taxpayer is one of the nation’s leading integrated agricultural companies it operates as a grain marketing and agricultural supply cooperative it also provides its members with a variety of services the members of taxpayer include approximately -- --------local farm supply and grain marketing cooperatives and over ---------farmers and ranchers plr-127635-15 taxpayer sells a broad range of farm supplies - including energy products such as diesel_fuel propane heating oil and gasoline crop nutrients crop protection products and livestock feed - to its local farm supply cooperative members and they in turn sell those products to their farmer and rancher members taxpayer also sells farm supplies directly to farmer and rancher members in addition taxpayer markets grain for its farmer and local grain marketing_cooperative members the principal grains marketed include wheat corn and soybeans taxpayer also markets barley milo sunflowers oats canola flax rye and millet some of the grain taxpayer markets is processed by taxpayer and joint ventures in which taxpayer participates and sold in the form of value-added food food ingredients and other grain products taxpayer pays patronage_dividends to members taxpayer generally does not pay patronage_dividends to nonmembers but taxpayer’s bylaws provide that a nonmember can be eligible to share in patronage_dividends if taxpayer agrees to conduct business with the nonmember on a patronage basis taxpayer has agreements to conduct business with a few nonmembers on a patronage basis but most nonmembers do not share in patronage_dividends taxpayer refers to member and nonmembers who are eligible to share in patronage_dividends as patrons taxpayer currently obtains a written consent from each patron whether a member or nonmember as that person is entered into taxpayer’s system as an individual or entity eligible to receive patronage_dividends the process of entering a member or nonmember into taxpayer’s system as an individual or entity eligible to receive patronage_dividends is referred to as the patronage eligibility process currently as the first step of the patronage eligibility process an applicant is provided with a paper copy of a patronage application and eligibility form all new members are provided with this form applicants must complete sign and date that form and return it to taxpayer taxpayer reviews applications to confirm that they are complete and that the data entered on the form is consistent with the information that taxpayer already has related to the applicant if there are inconsistencies or the form is not complete taxpayer contacts the applicant to remedy the deficiencies if the form is consistent and complete taxpayer places the applicant on its patronage eligibility rolls the paper forms are retained as part of taxpayer’s permanent records in addition copies of the forms are included in taxpayer’s electronic records they are associated with other information that taxpayer retains with respect to each patron the patronage application and eligibility form asks applicants either to check a box for a written consent or to check a box to waive any patronage_dividends the applicant may earn almost all applicants check the box for the consent though a few waive their patronage_dividends if one of these boxes is not checked the application plr-127635-15 form is not processed the back of the form contains a copy of the consent provisions from taxpayer’s bylaws as well as a statement of their significance taxpayer is going through the process of designing and installing an enterprise resource planning system with the assistance of sap taxpayer’s project is a company-wide business transformation to standardize global processes within an integrated enterprise-wide system by reducing complexity and cost and simplifying business processes taxpayer will be able to deliver better information and business intelligence to drive efficiencies and ultimately add more value for taxpayer its owners and customers as part of this taxpayer plans to change its patronage eligibility process the following changes are contemplated the new patronage eligibility process is referred to as the new process by taxpayer as an initial step in the process the patronage application and eligibility form will be made available on-line at the taxpayer website so persons interested in applying will be able to print the form complete it and mail a copy of the completed form to taxpayer just as they currently do it is anticipated that this change will be implemented in the form also will be available in paper just as it is today as a second step in the process taxpayer plans to roll-out a patronage application and eligibility form that can be filled in by an applicant on-line and then be submitted to taxpayer by clicking on a box taxpayer anticipates that the on-line form will look much like the patronage application and eligibility form currently used by taxpayer the applicant will be required to complete the application by typing in such information as the applicant’s name mailing address e-mail address telephone number and social_security or employer_identification_number the applicant will be asked to click on a box identifying what type of entity it is or if it is an individual whether it is an agricultural producer the applicant will be given the choice of checking either a box that contains a written consent or a box that contains a waiver of any patronage_dividends that it might earn the box with the written consent will provide consent - by checking this box entering my typed name below and submitting this form i consent to include in my gross_income for federal_income_tax purposes in the year of receipt in the manner provided in sec_1385 of the internal_revenue_code the stated dollar amount of each written_notice_of_allocation which i receive from taxpayer and its successors with respect to my patronage occurring during the current and all subsequent taxable years this consent does not apply to any written notices of allocation labeled nonqualified under sec_1385 plr-127635-15 written notices of allocation attributable to personal living or family items and those properly taken into account as an adjustment to basis_of_property need not be included in gross_income this written consent shall be revocable by me in writing at any time i also acknowledge receipt of the taxpayer consent bylaw and statement of significance set forth below which provide additional information about my consent according to taxpayer the applicant will be required to date the application and to type in his or her name on the signature line the applicant will then be able to submit the completed form to taxpayer over the internet by clicking a box if the applicant desires to retain a paper copy of the application the applicant will be able to print the screen prior to submitting the completed form when taxpayer receives the completed form taxpayer’s system will generate an automatic reply thanking the applicant for the application and telling the applicant that he or she will be contacted if taxpayer has any problems with the application the system will record the date that each application is received that date will become a permanent part of the application retained in taxpayer’s records taxpayer will review and process the applications it receives as it has in the past though certain parts of the review may be automated it is anticipated that the system will not permit the applicant to submit the form unless the form is complete so for instance if the applicant does not check either the consent box or the waiver box or if the applicant does not include a social_security_number or an employer_identification_number the applicant will not be able to submit the form because of this taxpayer will no longer need to review applications to determine whether the information is complete however taxpayer will continue to review applications to determine whether the information provided by the applicant is consistent with information already residing in taxpayer’s system regarding the applicant if there are inconsistencies taxpayer will contact the applicant to remedy them if the application is consistent and complete the applicant will be added to the list of patrons eligible to receive patronage_dividends the patronage application and eligibility forms will be retained as part of taxpayer’s electronic records permanently so long as the applicant remains a patron of taxpayer the form will be associated with the patron’s account based on the forgoing taxpayer requests a ruling that a consent for a patron that taxpayer obtains electronically under the new process will be a valid consent in writing of the patron within the meaning of sec_1388 of the code subchapter_t cooperatives are permitted to exclude or deduct payments to patrons that qualify as patronage_dividends as that term is defined in sec_1388 plr-127635-15 of the code provided the payments are made in the form and manner and within the time period specified in subchapter_t patronage_dividends may be paid in cash property and written notices of allocation sec_1388 of the code defines the term written_notice_of_allocation as any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend sec_1_1388-1 of the income_tax regulations further provides that a mere credit to the account of a patron on the books of the organization without disclosure to the patron is not a written_notice_of_allocation a written_notice_of_allocation may disclose to the patron the amount of the allocation which constitutes a patronage_dividend either as a dollar amount or as a percentage of the stated dollar amount of the written_notice_of_allocation sec_1388 of the code provides in part that a qualified_written_notice_of_allocation means a a written notice allocation which may be redeemed in cash at its stated dollar amount at any time within a period beginning on the date such written of allocation is paid and ending not earlier than days from such date but only if the distributee receives written notice of the right_of_redemption at the time he receives such written_notice_of_allocation and b a written_notice_of_allocation which the distributee has consented in the manner provided in sec_1388 to take into account at its stated dollar amount as provided in sec_1385 sec_1388 of the code provides that a distributee shall consent to take a written_notice_of_allocation into account as provided in sec_1388 only by a making such consent in writing b obtaining or retaining membership in the organization after i such organization has adopted after date a bylaw providing that membership in the organization constitutes such consent and ii he has received as written notification and copy of such bylaw or c if neither sec_1388 or sec_1388 applies endorsing and cashing a qualified_check paid as part of the patronage_dividend or payment of which such written_notice_of_allocation is also a part on or before the 90th day after the close of the payment period for the taxable_year of the organization for which such patronage_dividend or payment is paid sec_1388 of the code provides that a consent described in sec_1388 shall be a consent with respect to all patronage of the distributee with the organization occurring determined with the application of sec_1382 during the taxable_year of the organization during which such consent is made and all subsequent taxable years of the organization plr-127635-15 sec_1388 of the code provides that any consent described in sec_1388 may be revoked in writing by the distributee at any time sec_1_1388-1 provides a distributee may consent to take the stated dollar amount of written notices of allocation into account under sec_1385 by signing and furnishing a written consent to the cooperative organization no special form is required for the written consent so long as the document on which it is made clearly discloses the terms of the consent thus the written consent may be made on a signed invoice sales slip delivery ticket marketing agreement or other document on which appears the appropriate consent the code does not specify how cooperatives should go about obtaining consent in writing from patrons the legislative_history of subchapter_t of the code describes consent in writing as follows in the case of nonmembers and members if the cooperative prefers this consent can be provided by the patron signing an agreement to do so an alternative form of consent for members of the cooperative and the only form of consent for nonmembers is a written_statement signed by the patron in which he gives the consent referred to above by either of these forms of consent the patron has in effect constructively received the patronage_dividend and reinvested it in the cooperative for the allocation to be a qualified_allocation percent of the patronage_dividend involved must be paid in money or in a ‘qualified check’ referred to below in addition for the allocation to be qualified one of two other conditions must be met the patron must either have the opportunity to take down the allocation in cash for a limited period of time or in one of three specified forms must have given his consent to having the allocation treated as constructively distributed to him and reinvested by him in the cooperative the rules under subchapter_t of the code were developed before the computer age at the time subchapter_t was enacted obtaining consent in writing involved a patron physically signing a piece of paper that had on it an appropriate consent and then handing or mailing the piece of paper to the cooperative the cooperative then retained the piece of paper in its permanent records to be produced and shown to the service upon request h_r rep no 87th cong 2nd sess 1962_3_cb_405 pincite h_r rep no 87th cong 2nd sess 1962_3_cb_405 pincite s rep 87th cong 2nd sess 1962_3_cb_707 pincite plr-127635-15 pursuant to sec_1_1388-1 no special form is required for the written consent so long as the document on which it is made clearly discloses the terms of the consent consent can be made on a signed invoice sales slip delivery ticket marketing agreement or other document on which appears the appropriate consent taxpayer’s new process for obtaining consent will involve patrons completing and submitting an on- line form this on-line form should be considered an other document within the meaning of sec_1_1388-1 a threshold question is whether consent obtained through completion of the electronic form and transmission of that form over the internet to taxpayer can qualify as a consent in writing within the meaning of sec_1388 of the code there is no guidance interpreting what it means to obtain a consent in writing as that phrase is used in this section of the code transmitting written notices of allocation electronically does not change their status as written generally the term written is used to distinguish communications that are made in writing from those that are made orally by sign language through pictures etc for example black's law dictionary ninth edition defines writing as any intentional recording of words that may be viewed or heard with or without mechanical aids this includes hard-copy documents electronic documents on computer media audio and videotapes e-mails and any other media on which words can be recorded while there is no authority interpreting the term written as used in subchapter_t there is considerable authority interpreting that word elsewhere in the code that authority makes it clear that when a written notice is transmitted by e-mail or some other form of electronic communication the notice does not lose its character as a written notice see eg the circular_230 regulations provide specific rules related to the provision of written advice by practitioners the rules apply to any written advice including advice provided by means of electronic communication and tax-exempt organizations are required to provide certain information to the public and to provide copies of certain documents such as an annual report to any member of the public submitting a written request for the document sec_301 d -1 d provides that requests in writing must be honored if addressed to and delivered by mail electronic mail facsimile or a private delivery service to any office of the tax-exempt_organization while subchapter_t of the code describes what must be contained in a written_notice_of_allocation it does not specify any particular means for transmitting a written_notice_of_allocation to a member_cooperatives historically have employed a variety of delivery methods some bring members’ patronage_dividends including any written notices of allocation to the annual meeting and let members pick them up patronage_dividends that are not picked up are then mailed or otherwise delivered to members plr-127635-15 others have fieldmen make personal visits to hand deliver patronage_dividends to members the most common means employed to transmit patronage_dividends is the u s mail at one time some cooperatives sent patronage_dividends special delivery today some cooperatives use messenger systems such as federal express or ups nothing in the code or regulations precludes delivery of written notices of allocation electronically we agree with taxpayer that this approach should be followed in interpreting the language of subchapter_t of the code under the new process the written consent will not be signed in the traditional sense of having the patron physically sign his or her name on a paper document rather the consent will be an electronic document which will be signed by having the patron type in his name and then transmit the form to taxpayer in recent years the treatment of electronic documents and signatures in commerce has been addressed both on the national and on the state level by the adoption of legislation which equates electronic documents with paper documents and electronic signatures with physical signatures according to taxpayer on the federal level the relevant law is the electronic signatures in global and national commerce act u s c public law adopted date the electronic signatures act sec_7001 of that act provides a in general notwithstanding any statute regulation or other rule_of law other than this subchapter and subchapter ii of this chapter with respect to any transaction in or affecting interstate or foreign_commerce - a signature contract or other record relating to such transaction may not be denied legal effect validity or enforceability solely because it is in electronic form and a contract relating to such transaction may not be denied legal effect validity or enforceability solely because an electronic signature or electronic record was used in its formation for purposes of the electronic signature act the term electronic signature is defined to mean an electronic sound symbol or process attached to or logically associated with a contract or other record and executed or adopted by a person with the intent to sign the record section taxpayer’s new process for obtaining consent in writing from patrons will result in patrons signing the electronic document as that term is understood today a patron plr-127635-15 will be required to complete a patronage application and eligibility form online and then to click to submit that form to taxpayer completing the form will require the patron to provide information including the patron’s social_security or employer_identification_number to check a box next to the consent and to type in his or her name as part of the process taxpayer will compare the information on the patronage application and eligibility form with information already on file with respect to the patron as noted earlier if they do not match taxpayer will not accept the form such a process should result in consent in writing as that term is used in sec_1388 of the code accordingly based solely on the forgoing we rule that a consent for a patron that taxpayer obtains electronically under the new process will be a valid consent in writing of the patron within the meaning of sec_1388 of the code no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul handleman chief branch office of the associate chief_counsel passthroughs special industries
